Exhibit 10.7
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (this “Agreement”) dated
effective as of the ___ day of                , 20___, between RPM International
Inc., a Delaware corporation (the “Company”), and                     
(“Executive”).
     WHEREAS, Executive is currently [Title] of the Company; and
     [WHEREAS, Executive and the Company entered into the Amended and Restated
Employment Agreement, dated as of                      (the “Existing
Agreement”), to ensure Executive’s continued employment with the Company; and]
     WHEREAS, the Board of Directors of the Company recognizes the importance of
Executive’s continuing contribution to the future growth and success of the
Company and desires to assure the Company and its stockholders of Executive’s
continued employment in an executive capacity and to compensate him therefor;
and
     WHEREAS, Executive is desirous of committing himself to continue to serve
the Company on the terms herein provided.
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:
     1. Term of Employment. The Company hereby agrees to continue to employ
Executive, and Executive hereby agrees to continue to serve the Company, on the
terms and conditions set forth herein for the period commencing as of the date
hereof and expiring on May 31, 20___ (the “Employment Period”). The Employment
Period shall automatically be extended on May 31 of each year for a period of
one year from such date unless, not later than March 31 of such year, the
Company or Executive has given notice to the other party that it or he, as the
case may be, does not wish to have the Employment Period extended. In addition,
in the event of a Change in Control, the Employment Period shall automatically
be extended for a period of three years beginning on the date of the Change in
Control and ending on the third anniversary of the date of such Change in
Control (unless further extended under the immediately preceding sentence). In
any case, the Employment Period may be Terminated earlier under the terms and
conditions set forth herein.
     2. Position and Duties. Executive shall serve as                     
reporting to the Chief Executive Officer of the Company. Executive shall be
responsible for all                      matters of the Company and shall have
such other powers and duties as may from time to time be assigned by the Chief
Executive Officer or the Board of Directors of the Company; provided, however,
that such duties are consistent with his present duties and his position with
the Company. Executive shall devote substantially all his working time and
efforts to the continued success of the business and affairs of the Company.

 



--------------------------------------------------------------------------------



 



     3. Place of Employment. In connection with his employment by the Company,
Executive shall not be required to relocate or move from his existing principal
residence in                     , and shall not be required to perform services
which would make the continuance of his principal residence in
                    , unreasonably difficult or inconvenient for him. The
Company shall give Executive at least six months’ advance notice of any proposed
relocation of its Medina, Ohio offices to a location more than 50 miles from
Medina, Ohio and, if Executive in his sole discretion chooses to relocate his
principal residence, the Company shall promptly pay (or reimburse him for) all
reasonable relocation expenses (consistent with the Company’s past practice for
similarly situated senior executive officers) incurred by him relating to a
change of his principal residence in connection with any such relocation of the
Company’s offices from Medina, Ohio.
     4. Compensation.
     (a) Base Salary. During the Employment Period, Executive shall receive a
base salary at the rate of not less than
                                         Dollars ($                    ) per
annum (“Base Salary”), payable in substantially equal monthly installments at
the end of each month during the Employment Period hereunder. It is contemplated
that annually in the first quarter of each fiscal year of the Company the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
will review Executive’s Base Salary and other compensation during the Employment
Period and, at the discretion of the Compensation Committee, it may recommend to
the Board of Directors of the Company for its approval an increase in
Executive’s Base Salary and other compensation, effective as of June 1 of such
fiscal year, based upon Executive’s performance, then generally prevailing
industry salary scales, the Company’s results of operations, and other relevant
factors. Any increase in Base Salary or other compensation shall in no way limit
or reduce any other obligation of the Company hereunder and, once established at
an increased specified rate, Executive’s Base Salary hereunder shall not be
reduced without his written consent.
     (b) Incentive Compensation. In addition to his Base Salary, Executive shall
be entitled to receive such annual cash incentive compensation (“Incentive
Compensation”) for each fiscal year of the Company during the Employment Period
as the Compensation Committee may determine in its sole discretion to recommend
to the Board of Directors of the Company for its approval based upon the
Company’s results of operation and other relevant factors. Such annual Incentive
Compensation shall be received by Executive as soon as possible, but no later
than 90 days after the close of the Company’s fiscal year for which such
Incentive Compensation is granted, provided however, that to the extent the
Company’s senior executive for Human Resources determines it to be consistent
with Section 409A of the Code, Executive shall have such right, if any, as may
be provided under the Deferred Compensation Plan to elect to defer annual
Incentive Compensation. Any such election shall be made in accordance with the
terms of the Deferred Compensation Plan (including provisions regarding the time
and form of such deferral election) and such procedures as may be established
thereunder.
     (c) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him (in accordance with Company practice) in performing services hereunder,
provided that Executive properly

2



--------------------------------------------------------------------------------



 



accounts therefor in accordance with either Company policies or guidelines
established by the Internal Revenue Service if such are less burdensome.
     (d) Participation in Benefit Plans. During the Employment Period, Executive
shall be entitled to continue to participate in or receive benefits under the
Benefit Plans, subject to and on a basis consistent with the terms, conditions
and overall administration of the Benefit Plans. Except with respect to any
benefits related to salary reductions authorized by Executive, nothing paid or
awarded to Executive under any Benefit Plan presently in effect or made
available in the future shall reduce or be deemed to be in lieu of compensation
to Executive pursuant to any other provision of this Section 4. Executive’s
right to participate in any Benefit Plan shall be subject to the applicable
eligibility criteria for participation and Executive shall not be entitled to
any benefits under, or based on, any Benefit Plan for any purposes of this
Agreement if Executive does not during the Employment Period satisfy the
eligibility criteria for participation in such plan.
     (e) Vacations. During the Employment Period, Executive shall be entitled to
the same number of paid vacation days in each fiscal year determined by the
Company from time to time for its other senior executive officers, but not less
than four weeks in any fiscal year, to be taken at such time or times as is
desired by Executive after consultation with the Chief Executive Officer to
avoid scheduling conflicts (prorated in any fiscal year during which Executive
is employed hereunder for less than the entire such year in accordance with the
number of days in such fiscal year during which he is so employed). Executive
also shall be entitled to all paid holidays given by the Company to its other
salaried employees.
     (f) Other Benefits. During the Employment Period, Executive shall be
entitled to continue to receive the fringe benefits appertaining to his position
with the Company in accordance with present practice, including the use of the
most recent model of a full-sized automobile. During the Employment Period,
Executive shall be entitled to the full-time use of an office and furniture at
the Company’s offices in Medina, Ohio, and shall be entitled to the full-time
use of a secretary paid by the Company.
     5. Termination Outside of Protected Period.
     (a) Events of Termination. At any time other than during the Protected
Period, the Employment Period shall Terminate immediately upon the occurrence of
any of the following events: (i) expiration of the Employment Period; (ii) the
death of Executive; (iii) the expiration of 30 days after the Company gives
Executive written notice of its election to Terminate the Employment Period upon
the Disability of Executive, if before the expiration of such 30-day period
Executive has not returned to the performance of his duties hereunder on a
full-time basis; (iv) the resignation of Executive; (v) the Company’s
Termination of the Employment Period for Cause; or (vi) the Company’s
Termination of the Employment Period at any time, without Cause, for any reason
or no reason. For purposes of Subsections 5(b) and 5(c), expiration of the
Employment Period upon a notice of the Company under Section 1 that it does not
wish to have the Employment Period extended shall be deemed a Termination of
Employment without Cause pursuant to Subsection 5(a)(vi) and expiration of the
Employment

3



--------------------------------------------------------------------------------



 



Period upon a notice of Executive under Section 1 that he does not wish to have
the Employment Period extended shall be deemed a resignation of Executive
pursuant to Subsection 5(a)(iv).
     (b) Compensation Upon Termination. This Subsection 5(b) sets forth the
payments and benefits to which Executive is entitled under any Termination of
Employment pursuant to Subsection 5(a).
          (i) Death; Disability. During any period in which Executive fails to
perform his duties hereunder as a result of Disability, Executive shall continue
to receive his full Base Salary until his employment is Terminated pursuant to
Subsection 5(a)(ii) or (iii); provided that his employment shall not be
continued beyond the 29th month after such period of Disability began. Upon
Termination of the Employment Period under Subsection 5(a)(ii) or (iii),
Executive shall no longer be entitled to participate in the Benefit Plans,
except as required by applicable law or as governed by the Benefit Plans
including the Group Long Term Disability Insurance in which Executive
participates immediately prior to such Termination of Employment, but Executive
shall be entitled to receive his Earned Incentive Compensation, if any, within
30 days after the Termination Date.
          (ii) Resignation or Cause. If Executive’s employment is Terminated
pursuant to Subsection 5(a)(iv) or (v), the Company shall pay Executive his full
Base Salary through the Termination Date at the rate in effect at such time. The
Company shall then have no further obligations to Executive under this Agreement
and Executive shall no longer be entitled to participate in the Benefit Plans,
except as required by applicable law.
          (iii) Termination of Employment Without Cause. If Executive’s
employment is Terminated without Cause pursuant to Subsection 5(a)(vi), then in
lieu of any further salary payments to Executive for periods subsequent to the
Termination Date, the Company shall pay to Executive no later than 30 calendar
days following such date, a lump sum amount equal to (A) Executive’s Unpaid
Incentive Compensation, if any, plus (B) 200% of the sum of (I) the greater of
Executive’s Base Salary currently in effect or the highest of Executive’s Base
Salary in effect at any time during the period commencing three years prior to
the Termination Date; and (II) the highest amount of Annual Incentive
Compensation Executive received from the Company during the full five fiscal
years of the Company immediately preceding the Termination Date. Executive also
shall be entitled to certain continuing benefits under the terms of Subsection
5(c). Notwithstanding any other provision of this Subsection 5(b)(iii),
Subsection 5(c) or this Agreement, the Company shall have no obligation to make
the lump-sum payment referred to in this Subsection 5(b)(iii) or provide any
continuing benefits or payment referred to in Subsection 5(c) unless
(X) Executive executes and delivers to the Company a Release and Waiver of
Claims and (Y) Executive refrains from revoking, rescinding or otherwise
repudiating such Release and Waiver of Claims for all applicable periods during
which Executive may revoke it.
     (c) Additional Benefits Following Termination under Subsection 5(a)(vi).
This Subsection 5(c) sets forth the benefits to which Executive shall be
entitled, in addition to those set forth in Subsection 5(b)(iii), following a
Termination of the Employment Period under Subsection 5(a)(vi). Executive shall
not be entitled to the benefit of any provision of this

4



--------------------------------------------------------------------------------



 



Subsection 5(c) following a Termination of the Employment Period under any other
provision hereof.
          (i) Continuing Benefit Plans. For a period of two years following such
a Termination Date, Executive shall also be entitled to continue to participate,
on the same terms and conditions as active employees, in the Continuing Benefit
Plans in which Executive participated immediately prior to the Termination Date,
except that (A) Executive shall be entitled to Estate/Financial Planning
Benefits for a period of six months following the Termination Date and (B) if
Executive’s continued participation is not possible and Executive does not
continue to participate under the terms of any such Continuing Benefit Plan, the
Company shall instead pay to Executive, promptly upon presentation to the
Company of invoices or receipts for payment, the amount Executive spends to
receive comparable coverage under such a comparable plan during such two-year
period. Notwithstanding the foregoing, in no event shall any such additional
amount or comparable benefit be provided to Executive prior to or materially
after the time the original payment or benefit would have been provided, or in a
tax year other than the year in which payment would otherwise be made. Payment
under Subsection 5(c)(i)(B) shall be made within 30 days of the time Executive
presents an invoice or receipt for payment for such comparable coverage,
provided Executive presents such invoice(s) or receipt(s) no later than 30 days
before the end of the taxable year following the year in which the expenses were
incurred. With respect to any coverage under a Continuing Benefit Plan with
respect to which, but for this Agreement, Executive would otherwise be entitled
to continuation coverage under Code Section 4980B (“COBRA”), any benefits
provided for expenses that are incurred after the end of what would be the COBRA
continuation coverage period if Executive had elected and paid for such coverage
shall be made no later than the end of the taxable year following the taxable
year in which such expense was incurred. Notwithstanding the foregoing sentence,
the Company’s obligations to Executive with respect to continued benefits under
the Continuing Benefit Plans shall end at the time Executive becomes covered by
another employer providing comparable benefits. During such continuation period,
Executive shall be responsible for paying the normal employee share of the
applicable premiums for coverage under the Continuing Benefit Plans. The Company
shall have the right to modify, amend or terminate the Continuing Benefit Plans
(other than the Estate/Financial Planning Benefits) following the Termination
Date and Executive’s continued participation therein shall be subject to such
modification, amendment or termination if such modification, amendment or
termination applies generally to the then-current participants in such plan.
Upon completion of the two-year period following such a Termination Date, the
Company shall afford Executive the opportunity to continue Executive’s coverage
under the Continuing Benefit Plans (other than the Estate/Financial Planning
Benefits), at Executive’s expense, for an additional period under COBRA
Continuation Coverage, so long as Executive timely elects to receive COBRA
Continuation Coverage under the terms thereof and otherwise complies with the
conditions of continuation of benefits under COBRA Continuation Coverage.
          (ii) Limited Benefit Plans. After such a Termination Date, Executive
shall no longer be entitled to participate as an active employee in, or receive
any additional or new benefits under, the Limited Benefit Plans, except as set
forth in this Subsection 5(c)(ii) and except for such benefits, if any,
available under such plans to former employees. After such a Termination Date,
Executive shall be entitled to the following additional benefits:

5



--------------------------------------------------------------------------------



 



               (A) A lump sum payment equal to two times the annual premium most
recently paid with respect to Executive for such executive life insurance
program as may be maintained by the Company at the Termination Date, except that
if such premium is less than the next scheduled premium as shown on the then
current illustration of coverage, the lump sum payment shall be two times such
next scheduled premium;
               (B) A lump-sum payment equal to the cash value of the benefits
Executive would have received had he continued to participate in and receive
annual awards under the Restricted Stock Plan on a basis consistent with his
past practice for a period of two years after the Termination Date, with such
payment to be paid no later than 2 1/2 months following the later of the end of
Executive’s taxable year or the end of the Company’s taxable year in which the
Termination Date occurs; and
               (C) The lapse of all restrictions on transfer and forfeiture
provisions to which Executive’s awards under the Restricted Stock Plan are
subject, so that any restricted shares previously awarded to Executive under
such plan shall be nonforfeitable and freely transferable thereafter, all on the
terms of the Restricted Stock Plan or the agreements thereunder.
     (d) Notice of Termination. Any Termination of Employment by the Company
pursuant to Subsection 5(a)(iii), (v) or (vi) or by Executive pursuant to
Subsection 5(a)(iv) shall be communicated to the other party hereto by written
notice of Termination of Employment, which shall state in reasonable detail the
facts upon which the Termination of Employment has occurred.
     (e) Set-Off. There shall be no right of set-off or counterclaim against, or
delay in, any payment by the Company to Executive of any lump sum payment made
under Subsection 5(b)(iii) or 5(c)(ii)(B) or any Gross-Up Payment in respect of
any claim against or debt or obligation of Executive, whether arising hereunder
or otherwise.
     6. Termination During Protected Period.
     (a) Events of Termination. During the Protected Period, the Employment
Period shall Terminate immediately upon the occurrence of any of the following
events: (i) the death of Executive; (ii) the expiration of 30 days after the
Company gives Executive written notice of its election to Terminate the
Employment Period upon the Disability of Executive, if before the expiration of
such 30-day period Executive has not returned to the performance of his duties
hereunder on a full-time basis; (iii) the resignation of Executive without
delivering Notice of Termination for Good Reason; (iv) the Company’s Termination
of the Employment Period for Cause; (v) the Company’s Termination of the
Employment Period at any time, without Cause, for any reason or no reason; or
(vi) Executive’s Termination of the Employment Period for Good Reason by
delivery of Notice of Termination for Good Reason to the Company during the
Protected Period indicating that an event constituting Good Reason has occurred,
provided that Executive’s failure to object in writing to an event alleged to
constitute Good Reason within six months of the date of occurrence of such event
shall be deemed a waiver of such event by Executive and Executive thereafter may
not Terminate the Employment Period under this Subsection 6(a)(vi) based on such
event.

6



--------------------------------------------------------------------------------



 



     (b) Compensation Upon Termination. This Subsection 6(b) sets forth the
payments and benefits to which Executive is entitled under any Termination of
Employment pursuant to Subsection 6(a).
          (i) Death; Disability. During any period in which Executive fails to
perform his duties hereunder as a result of Disability, Executive shall continue
to receive his full Base Salary until his employment is Terminated pursuant to
Subsection 6(a)(i) or (ii); provided that his employment shall not be continued
beyond the 29th month after such period of Disability began. Upon Termination of
the Employment Period under Subsection 6(a)(i) or (ii), Executive shall no
longer be entitled to participate in the Benefit Plans, except as required by
applicable law or as governed by the Benefit Plans including the Group Long Term
Disability Insurance in which Executive participates immediately prior to such
Termination of Employment, but Executive shall be entitled to receive his Earned
Incentive Compensation, if any, within 30 days after the Termination Date.
          (ii) Resignation or Cause. If Executive’s employment is Terminated
pursuant to Subsection 6(a)(iii) or (iv), the Company shall pay Executive his
full Base Salary through the Termination Date at the rate in effect at such
time. The Company shall then have no further obligations to Executive under this
Agreement and Executive shall no longer be entitled to participate in the
Benefit Plans, except as required by applicable law.
          (iii) Termination of Employment Without Cause or for Good Reason. If
Executive’s employment is Terminated by the Company without Cause pursuant to
Subsection 6(a)(v) or by Executive for Good Reason pursuant to Subsection
6(a)(vi), then in lieu of any further salary payments to Executive for periods
subsequent to the Termination Date, the Company shall pay to Executive a lump
sum amount equal to (A) the amount of Executive’s Unpaid Incentive Compensation,
if any, plus (B) 300% of the sum of (I) the greater of Executive’s Base Salary
currently in effect or the highest of Executive’s Base Salary in effect at any
time during the period commencing three years prior to the date of the Protected
Period begins; and (II) the highest amount of Annual Incentive Compensation
Executive received from the Company during the full five fiscal years of the
Company immediately preceding the Protected Period. In the case of Termination
of Employment without Cause, payment shall be made no later than 30 calendar
days following the Termination Date, and in the case of Termination of
Employment for Good Reason, payment shall be made on the first day of the
seventh month following the Termination Date. Executive also shall be entitled
to certain continuing benefits under the terms of Subsection 6(c).
Notwithstanding any other provision of this Subsection 6(b)(iii), Subsection
6(c), Section 7 or this Agreement, the Company shall have no obligation to make
the lump-sum payment referred to in this Subsection 6(b)(iii), to provide any
continuing benefits or payment referred to in Subsection 6(c), or to make any
Gross-Up Payment unless (X) Executive executes and delivers to the Company a
Release and Waiver of Claims and (Y) Executive refrains from revoking,
rescinding or otherwise repudiating such Release and Waiver of Claims for all
applicable periods during which Executive may revoke it.
     (c) Additional Benefits Following Termination under Subsections 6(a)(v) or
(vi). This Subsection 6(c) sets forth the benefits to which Executive shall be
entitled, in addition to those set forth in Subsection 6(b)(iii), following a
Termination of the Employment Period

7



--------------------------------------------------------------------------------



 



under Subsection 6(a)(v) or (vi). Executive shall not be entitled to the benefit
of any provision of this Subsection 6(c) following a Termination of the
Employment Period under any other provision hereof.
          (i) Continuing Benefit Plans. For a period of three years following
such a Termination Date, Executive shall also be entitled to continue to
participate, on the same terms and conditions as active employees, in the
Continuing Benefit Plans in which Executive participated immediately prior to
the Termination Date, except that (A) Executive shall be entitled to
Estate/Financial Planning Benefits for a period of one year following the
Termination Date and (B) if Executive’s continued participation is not possible
and Executive does not continue to participate under the terms of any such
Continuing Benefit Plan, the Company shall instead pay to Executive, promptly
upon presentation to the Company of invoices or receipts for payment, the amount
Executive spends to receive comparable coverage under such a comparable plan
during such three-year period. Notwithstanding the foregoing, in no event shall
any such additional amount or comparable benefit be provided to Executive prior
to or materially after the time the original payment or benefit would have been
provided, or in a tax year other than the year in which payment would otherwise
be made. Payment under Subsection 6(c)(i)(B) shall be made within 30 days of the
time Executive presents an invoice or receipt for payment for such comparable
coverage, provided Executive presents such invoice(s) or receipt(s) no later
than 30 days before the end of Executive’s taxable year following the year in
which the expense was incurred; provided, however, that in the event of
Termination of Employment for Good Reason, no payment or reimbursement shall be
made hereunder before the first day of the seventh month following such
Termination of Employment. With respect to any coverage under a Continuing
Benefit Plan with respect to which, but for this Agreement, Executive would
otherwise be entitled to continuation coverage under Code Section 4980B
(“COBRA”), any benefits provided for expenses incurred after the end of what
would be the COBRA continuation coverage period if Executive had elected and
paid for such coverage shall be made no later than the end of the taxable year
following the taxable year in which such expense was incurred. Notwithstanding
the foregoing sentence, the Company’s obligations to Executive with respect to
continued benefits under the Continuing Benefit Plans shall end at the time
Executive shall become covered by a plan of another employer providing
comparable benefits. During such continuation period, Executive shall be
responsible for paying the normal employee share of the applicable premiums for
coverage under the Continuing Benefit Plans. The Company shall have the right to
modify, amend or terminate the Continuing Benefit Plans (other than the
Estate/Financial Planning Benefits) following the Termination Date and
Executive’s continued participation therein shall be subject to such
modification, amendment or termination if such modification, amendment or
termination applies generally to the then-current participants in such plan.
Upon completion of the three-year period following such a Termination Date, the
Company shall afford Executive the opportunity to continue Executive’s coverage
under the Continuing Benefit Plans (other than the Estate/Financial Planning
Benefits), at Executive’s expense, for an additional period under COBRA
Continuation Coverage, so long as Executive timely elects to receive COBRA
Continuation Coverage under the terms thereof and otherwise complies with the
conditions of continuation of benefits under COBRA Continuation Coverage.
          (ii) Limited Benefit Plans. After such a Termination Date, Executive
shall no longer be entitled to participate as an active employee in, or receive
any additional or

8



--------------------------------------------------------------------------------



 



new benefits under, the Limited Benefit Plans, except as set forth in this
Subsection 6(c)(ii) and except for such benefits, if any, available under such
plans to former employees. After such a Termination Date, Executive shall be
entitled to the following additional benefits:
               (A) A lump sum payment equal to three times the annual premium
most recently paid with respect to Executive for such executive life insurance
program as may be maintained by the Company at the Termination Date, except that
if such premium is less than the next scheduled premium as shown on the then
current illustration of coverage, the lump sum payment shall be three times such
next scheduled premium. Such lump sum payment shall be grossed up to compensate
for the tax impact of such payment and shall occur no later than 2 1/2 months
following the later of the end of the Executive’s taxable year or the end of the
Company’s taxable year in which the Termination Date occurs, provided that in
the case of Termination of Employment with Good Reason, in no event shall
payment occur prior to the first day of the seventh month following the
Termination Date;
               (B) A lump-sum payment to be paid under the Restricted Stock Plan
equal to the cash value of the benefits Executive would have received had he
continued to participate in and receive annual awards under the Restricted Stock
Plan on a basis consistent with his past practice for a period of three years
after the Termination Date, determined and payable in accordance with the terms
of the Restricted Stock Plan and the Company’s past practice. In the case of
Termination of Employment without Cause, payment shall be made no later than 30
calendar days following the Termination Date, and in the case of Termination of
Employment for Good Reason, payment shall be made on the first day of the
seventh month following the Termination Date; and
               (C) The lapse of all restrictions on transfer and forfeiture
provisions to which Executive’s awards under the Restricted Stock Plan are
subject, so that any restricted shares previously awarded to Executive under
such plan shall be nonforfeitable and freely transferable thereafter, all on the
terms of the Restricted Stock Plan or the agreements thereunder.
     (d) Notice of Termination. Any Termination of Employment by the Company
pursuant to Subsection 6(a)(ii), (iv) or (v) or by Executive pursuant to
Subsection 6(a)(iii) shall be communicated to the other party hereto by written
notice of Termination, which shall state in reasonable detail the facts upon
which the Termination of Employment has occurred. A Termination of Employment
pursuant to Subsection 6(a)(vi) shall be communicated by Notice of Termination
for Good Reason.
     (e) Notice of Change in Control. The Company shall give Executive written
notice of the occurrence of any event constituting a Change in Control as
promptly as practical, and in no case later than 10 calendar days, after the
occurrence of such event.
     (f) Deemed Termination After Change in Control. In the event of a
Termination of Employment of Executive by the Company without Cause following
the commencement of any discussion with or communication from a third party that
ultimately results in a Change in Control that is also a “change in control”
within the meaning of Section 409A, but prior to the date of such a Change in
Control, and Executive can reasonably demonstrate that such Termination of
Employment was made in connection with or in anticipation of such Change in

9



--------------------------------------------------------------------------------



 



Control, then Executive shall be entitled to the benefits provided under
Subsections 6(b)(iii) and 6(c) and Section 7, provided that (i) no such payments
or benefits shall be provided prior to such Change in Control; (ii) any payments
shall be payable within the various timeframes specified in Subsections
6(b)(iii) and 6(c) and Section 7, but with such timeframes beginning as of the
date of such Change in Control instead of as of the date of Termination of
Employment; and (iii) any reimbursements or in-kind benefits shall be made or
provided within the timeframes specified within the applicable provisions of
regulations under Section 409A in order to be exempt from or, if necessary,
compliant with Section 409A.
     (g) Set-Off. There shall be no right of set-off or counterclaim against, or
delay in, any payment by the Company to Executive of the Lump-Sum Payment or any
Gross-Up Payment in respect of any claim against or debt or obligation of
Executive, whether arising hereunder or otherwise.
     (h) Interest on Overdue Payments. Without limiting the rights of Executive
at law or in equity, if the Company fails to make the Lump-Sum Payment or any
Gross-Up Payment on a timely basis, the Company shall pay interest on the amount
thereof at an annualized rate equal to the rate in effect, at the time such
payment should have been made, under the 401(k) Plan for loans to participants
in such plan.
     (i) Outplacement Assistance. Promptly after a request in writing from
Executive following a Termination of the Employment Period under Subsection
6(a)(v) or (vi), the Company shall retain a professional outplacement assistance
service firm reasonably acceptable to Executive, at the Company’s expense, to
provide outplacement assistance to Executive during the Protected Period. In the
event Executive pays for such services, the Company shall reimburse Executive
within 30 days from the time Executive presents an invoice or receipt for such
expenses, provided Executive presents such receipt(s) no later than 30 days
before the end of Executive’s second taxable year following the year in which
such expenses were incurred. Any outplacement services shall be appropriate to
Executive’s position with the Company, as determined by the outplacement
assistance service firm. Executive shall not be entitled to such services,
however, following a Termination of the Employment Period under Subsection
6(a)(i), (ii), (iii) or (iv).
     (j) Omnibus Plan. If Executive receives Awards (as defined therein) under
the Omnibus Plan and a Change in Control occurs as determined under the Omnibus
Plan, then Executive shall be entitled to the lapse of transfer restrictions
imposed on any Award granted to Executive under the Omnibus Plan, all as
determined under and subject to the terms of the Omnibus Plan.
     (k) Payments upon Termination of Employment for Good Reason.
Notwithstanding anything herein to the contrary, in the event Executive’s
employment Terminates for Good Reason, no payments or reimbursements to which
Executive would otherwise be entitled shall be paid prior to the first day of
the seventh month following his Termination Date.

10



--------------------------------------------------------------------------------



 



     7. Certain Additional Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined (as hereafter provided) that any payment or
distribution by the Company or any of its Affiliates to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, performance share, performance unit, restricted stock, stock
appreciation right or similar right, or the lapse or termination of any
restriction on, or the vesting or exercisability of, any of the foregoing
(individually and collectively, a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) by
reason of being considered “contingent on a change in ownership or control” of
the Company, within the meaning of Section 280G of the Code (or any successor
provision thereto), or to any similar tax imposed by state or local law, or to
any interest or penalties with respect to such taxes (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment or payments (individually and collectively, a “Gross-Up
Payment”). The Gross-Up Payment shall be in an amount such that, after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payment.
     (b) Subject to the provisions of Subsection 7(f), all determinations
required to be made under this Section 7, including whether an Excise Tax is
payable by Executive and the amount of such Excise Tax and whether a Gross-Up
Payment is required to be paid by the Company to Executive and the amount of
such Gross-Up Payment, if any, shall be made (i) by PricewaterhouseCoopers (or
its successor) (the “Accounting Firm”), regardless of any services that
PricewaterhouseCoopers (or its successor) has performed or may be performing for
the Company, or (ii) if PricewaterhouseCoopers (or its successor) is serving as
accountant or auditor for the individual, entity or group effecting a Change in
Control, or cannot (because of limitations under applicable law or otherwise)
make the determinations required to be made under this Section 7, then by
another nationally recognized accounting firm selected by Executive and
reasonably acceptable to the Company (which accounting firm shall then be the
“Accounting Firm” hereunder). The Company, or Executive if he selects the
Accounting Firm, shall direct the Accounting Firm to submit its determination
and detailed supporting calculations to both the Company and Executive within 30
calendar days after the Termination Date, if applicable, and any such other time
or times as may be requested by the Company or Executive. If the Accounting Firm
determines that any Excise Tax is payable by Executive, the Company shall pay
the required Gross-Up Payment to Executive within five business days after the
Company’s receipt of such determination and calculations with respect to any
Payment to Executive. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall, at the same time as it makes such determination,
furnish the Company and Executive an opinion that Executive has substantial
authority not to report any Excise Tax on his federal, state or local income or
other tax return. As a result of the uncertainty in the application of Section
4999 of the Code (or any successor provision thereto) and the possibility of
similar uncertainty regarding applicable state or local tax law at the time of
any determination by the Accounting

11



--------------------------------------------------------------------------------



 



Firm hereunder, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (an “Underpayment”), consistent with
the calculations required to be made hereunder. In the event that the Company
exhausts or fails to pursue its remedies pursuant to Subsection 7(f) and
Executive thereafter is required to make a payment of any Excise Tax, Executive
shall direct the Accounting Firm to determine the amount of the Underpayment
that has occurred and to submit its determination and detailed supporting
calculations to both the Company and Executive as promptly as possible. Any such
Underpayment shall be promptly paid by the Company to, or for the benefit of,
Executive as a Gross-Up Payment within five business days after the Company’s
receipt of such determination and calculations. Notwithstanding any of the
foregoing, if the Executive’s Termination of Employment was for Good Reason, in
no event shall any such payments be made before the first day of the seventh
month following such Termination of Employment.
     (c) The Company and Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or Executive, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
Subsection 7(b). Any determination by the Accounting Firm as to the amount of
any Gross-Up Payment or Underpayment shall be binding upon the Company and
Executive.
     (d) The federal, state and local income or other tax returns filed by
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive. Executive shall make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of Executive’s federal income tax return, or corresponding state
or local tax return, if relevant, the Accounting Firm determines that the amount
of the Gross-Up Payment should be reduced, Executive shall within five business
days pay to the Company the amount of such reduction.
     (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Subsection
7(b) shall be borne by the Company.
     (f) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than 10
business days after Executive actually receives notice of such claim and
Executive shall further apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by Executive). Executive shall not pay such claim prior to the earlier of
(x) the expiration of the 30-calendar-day period following the date on which he
gives such notice to the Company and (y) the date that any payment of an amount
with respect to such claim is due. If the Company notifies Executive in

12



--------------------------------------------------------------------------------



 



writing prior to the expiration of such period that it desires to contest such
claim, Executive shall:
          (i) provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and reasonably selected
by the Company;
          (iii) cooperate with the Company in good faith in order effectively to
contest such claim; and
          (iv) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses. Without limiting the foregoing provisions of this Subsection
7(f), the Company shall control all proceedings taken in connection with the
contest of any claim contemplated by this Subsection 7(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that Executive may participate therein at his own cost and
expense) and may, at its option, either direct Executive to pay the tax claimed
and file for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Executive to pay the tax claimed and file for a refund, the
Company shall pay to Executive a Gross-up Payment as defined in (a) above with
respect to the tax claimed and otherwise shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income or other tax,
including interest or penalties with respect thereto, imposed with respect to
such payment, and provided further, however, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which the contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of any such
contested claim shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
     (g) If, after the receipt by Executive of an amount paid by the Company
pursuant to Subsection 7(f), Executive receives any refund with respect to such
claim, Executive shall (subject to the Company’s complying with the requirements
of Subsection 7(f)) promptly

13



--------------------------------------------------------------------------------



 



pay to the Company the amount of such refund (together with any interest paid or
credited thereon after any taxes applicable thereto).
     8. Binding Agreement; Successors. This Agreement shall inure to the benefit
of and be binding upon Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder
if he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee, or other designee or, if there be no such designee, to
Executive’s estate. This Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Company, including, without limitation,
any person acquiring directly or indirectly all or substantially all of the
assets of the Company, whether by merger, consolidation, sale or otherwise (and
such successor shall thereafter be deemed the “Company” for the purposes of this
Agreement). The Company shall require any such successor to assume and agree to
perform this Agreement. Failure by the Company to obtain such succession shall
be a breach of this Agreement and shall entitle Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive were to Terminate the Executive’s
employment for Good Reason during the Protected Period, except that, for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Termination Date.
     9. Restrictive Covenants.
     (a) Non-Competition. During the Employment Period and for a period of two
years following the Termination Date, Executive shall not, directly or
indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
partner or director with, or have any financial interest in, any business which
is in substantial competition with any business conducted by the Company or by
any group, division or Subsidiary of the Company, in any area where such
business is being conducted at the time of such Termination of Employment.
Ownership of 5% or less of the voting stock of any corporation which is required
to file periodic reports with the Securities and Exchange Commission under the
Exchange Act shall not constitute a violation hereof.
     (b) Non-Solicitation. Executive shall not directly or indirectly, at any
time during the Employment Period and for two years thereafter, solicit or
induce or attempt to solicit or induce any employee, sales representative or
other representative, agent or consultant of the Company or any group, division
or Subsidiary of the Company (collectively, the “RPM Group”) to terminate his,
her or its employment, representation or other relationship with the RPM Group
or in any way directly or indirectly interfere with such a relationship.
     (c) Confidentiality.
          (i) Executive shall keep in strict confidence, and shall not, directly
or indirectly, at any time during or after the Employment Period, disclose,
furnish, publish, disseminate, make available or, except in the course of
performing his duties of employment hereunder, use any Confidential Information.
Executive specifically acknowledges that all

14



--------------------------------------------------------------------------------



 



Confidential Information, whether reduced to writing, maintained on any form of
electronic media, or maintained in the mind or memory of Executive and whether
compiled by the RPM Group, and/or Executive, derives independent economic value
from not being readily known to or ascertainable by proper means by others who
can obtain economic value from its disclosure or use, that reasonable efforts
have been made by the RPM Group to maintain the secrecy of such information,
that such information is the sole property of the RPM Group and that any
disclosure or use of such information by Executive during the Employment Period
(except in the course of performing his duties and obligations hereunder) or
after the Termination of the Employment Period shall constitute a
misappropriation of the RPM Group’s trade secrets.
          (ii) Executive agrees that upon Termination of the Employment Period,
for any reason, Executive shall return to the Company, in good condition, all
property of the RPM Group, including, without limitation, the originals and all
copies of any materials, whether in paper, electronic or other media, that
contain, reflect, summarize, describe, analyze or refer or relate to any items
of Confidential Information.
     10. Notice. All notices, requests and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given
(a) when hand delivered, (b) when dispatched by electronic facsimile
transmission (with receipt electronically confirmed), (c) one business day after
being sent by recognized overnight delivery service, or (d) three business days
after being sent by registered or certified mail, return receipt requested,
postage prepaid, and in each case addressed as follows (or addressed as
otherwise specified by notice under this Section):
If to Executive:
                                        
                                        
                                        
If to the Company:
RPM International Inc.
2628 Pearl Road
P.O. Box 777
Medina, Ohio 44258
Facsimile: 330-225-6574
Attn: Secretary
     11. Withholding. The Company may withhold from any amounts payable under or
in connection with this Agreement all federal, state, local and other taxes as
may be required to be withheld by the Company under applicable law or
governmental regulation or ruling.

15



--------------------------------------------------------------------------------



 



     12. Amendments; Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing, and is signed by Executive and by another executive officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
     13. Jurisdiction. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Ohio, without giving effect to the conflict of law principles of such State.
Executive and the Company each agree that the state and federal courts located
in the State of Ohio shall have jurisdiction in any action, suit or proceeding
against Executive or the Company based on or arising out of this Agreement and
each of Executive and the Company hereby (a) submits to the personal
jurisdiction of such courts, (b) consents to service of process in connection
with any such action, suit or proceeding and (c) waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction, venue or service of process.
     14. Equitable Relief. Executive and the Company acknowledge and agree that
the covenants contained in Section 9 are of a special nature and that any
breach, violation or evasion by Executive of the terms of Section 9 will result
in immediate and irreparable injury and harm to the Company, for which there is
no adequate remedy at law, and will cause damage to the Company in amounts
difficult to ascertain. Accordingly, the Company shall be entitled to the remedy
of injunction, as well as to all other legal or equitable remedies to which the
Company may be entitled (including, without limitation, the right to seek
monetary damages), for any breach, violation or evasion by Executive of the
terms of Section 9.
     15. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that any provision of Section 9 is found by a court of
competent jurisdiction to be invalid or unenforceable as against public policy,
such court shall exercise its discretion in reforming such provision to the end
that Executive shall be subject to such restrictions and obligations as are
reasonable under the circumstances and enforceable by the Company.
     16. Code Section 409A. The benefits under this Agreement generally are
intended to meet the requirements for exemption from Code Section 409A
(including without limitation the exemptions for restricted property, short-term
deferrals, separation payments and reimbursements, and welfare benefits) and
shall be so construed and administered; however, to the extent any benefit
hereunder is not exempt from the application of Code Section 409A, it shall be
administered in compliance with Code Section 409A. Notwithstanding anything
contained in this Agreement to the contrary, this Agreement may be amended as
the Company may determine, with the consent of the Executive (which shall not be
unreasonably withheld), to better secure exemption of each benefit hereunder
from, or if exemption is not reasonably available for such a benefit, to better
comply with, the requirements of Code Section 409A.

16



--------------------------------------------------------------------------------



 



     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     18. Headings; Definitions. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. Certain capitalized terms used in this Agreement are defined on
Schedule A attached hereto.
     19. No Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party, except as provided in
Section 8.
     20. Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the employment of Executive and supersedes any and
all other agreements (including the Existing Agreement), either oral or in
writing, with respect to the employment of Executive.
     21. Enforcement Costs. The Company is aware that upon the occurrence of a
Change in Control the Board of Directors or a stockholder of the Company may
then cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute, litigation seeking to have this Agreement
declared unenforceable, or may take, or attempt to take, other action to deny
Executive the benefits intended under this Agreement. In these circumstances,
the purpose of this Agreement could be frustrated. It is the intent of the
Company that Executive not be required to incur the expenses associated with the
enforcement of his rights under this Agreement by litigation or other legal
action because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Executive hereunder, nor be bound to
negotiate any settlement of his rights hereunder under threat of incurring such
expenses. Accordingly, if at any time in the two calendar years following a
Termination of Employment during the Protected Period, it should appear to
Executive that the Company has failed to comply with any of its obligations
under this Agreement or the Company or any other person takes any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other legal action designed to deny, diminish or recover from Executive the
benefits intended to be provided to Executive hereunder, and Executive has
complied with all of his obligations under Section 9, then the Company
irrevocably authorizes Executive from time to time to retain counsel of his
choice at the expense of the Company as provided in this Section 21 to represent
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any Director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
The Company’s obligations under this Section 21 shall not be conditioned on
Executive’s success in the prosecution or defense of any such litigation or
other legal action. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Executive entering into an attorney-client relationship with such
counsel, and in that connection the Company and Executive agree that a
confidential relationship shall exist between Executive and such counsel. The
reasonable fees and expenses of counsel selected from time to time by Executive
as hereinabove provided shall be paid or reimbursed to Executive by the Company
on a regular, periodic basis no later than 30 days after presentation by
Executive of a statement or statements prepared by such counsel in accordance
with its customary practices, up to a

17



--------------------------------------------------------------------------------



 



maximum annual amount of $250,000 in each of the two calendar years following
the year in which occurs such Termination of Employment within the Protected
Period; provided, that Executive presents such statement(s) no later than
30 days prior to the end of each such year, and provided further, that if
Executive’s Termination of Employment was for Good Reason, no such payment shall
be made before the first day of the seventh month following such Termination of
Employment. Notwithstanding the foregoing, this Section 21 shall not apply at
any time unless a Change in Control has occurred.
[Remainder of page intentionally blank]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date and year first above written.

            RPM INTERNATIONAL INC.
      By:           Frank C. Sullivan, Chairman and        Chief Executive
Officer        The “Company”
            “Executive”         

19



--------------------------------------------------------------------------------



 



         

Schedule A
Certain Definitions
     As used in this Agreement, the following capitalized terms shall have the
following meanings:
“401(k) Plan” means the RPM International Inc. 401(k) Trust and Plan and any
successor plan or arrangement.
“Affiliate” of a specified entity means any entity during any period during
which it would be treated, together with the Company, as a single employer for
purposes of Section 414(b) and (c) of the Code.
“Annual Incentive Compensation” means an amount equal to the amount of Incentive
Compensation paid to Executive (without regard to any reduction thereof elected
by Executive pursuant to any qualified or non-qualified compensation reduction
arrangement maintained by the Company, including, without limitation, the
Deferred Compensation Plan) for a completed fiscal year (or for such shorter
period during which Executive has been employed by the Company) preceding the
Termination Date in which the Company paid Incentive Compensation to executive
officers of the Company or in which the Company considered and declined to pay
Incentive Compensation to executive officers of the Company.
“Benefit Plans” means the Continuing Benefit Plans and the Limited Benefit
Plans.
“Cause” means a determination of the Board of Directors (without the
participation of Executive) of the Company pursuant to the exercise of its
business judgment, that either of the following events has occurred:
(a) Executive has engaged in willful and intentional acts of dishonesty or gross
neglect of duty or (b) Executive has breached Section 9.
“Change in Control” shall mean the occurrence at any time of any of the
following events:
     (a) The Company is merged or consolidated or reorganized into or with
another corporation or other legal person or entity, and as a result of such
merger, consolidation or reorganization less than a majority of the combined
voting power of the then-outstanding securities of such corporation, person or
entity immediately after such transaction are held in the aggregate by the
holders of Voting Stock immediately prior to such transaction;
     (b) The Company sells or otherwise transfers all or substantially all of
its assets to any other corporation or other legal person or entity, and less
than a majority of the combined voting power of the then-outstanding securities
of such corporation, person or entity immediately after such sale or transfer is
held in the aggregate by the holders of Voting Stock immediately prior to such
sale or transfer;

A-1



--------------------------------------------------------------------------------



 



     (c) There is a report filed on Schedule 13D or Schedule TO (or any
successor schedule, form or report), each as promulgated pursuant to the
Exchange Act, disclosing that any person (as the term “person” is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) has become the
beneficial owner (as the term “beneficial owner” is defined under Rule l3d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities representing 15% or more of the Voting Power;
     (d) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction;
     (e) If during any period of two consecutive years, individuals, who at the
beginning of any such period, constitute the Directors cease for any reason to
constitute at least a majority thereof, unless the nomination for election by
the Company’s stockholders of each new Director was approved by a vote of at
least two-thirds of the Directors then in office who were Directors at the
beginning of any such period; or
     (f) The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.
     Notwithstanding the foregoing provisions of paragraphs (c) and (d) of this
definition, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement (i) solely because (A) the Company, (B) a Subsidiary,
or (C) any Company-sponsored employee stock ownership plan or other employee
benefit plan of the Company or any Subsidiary, or any entity holding shares of
Voting Stock for or pursuant to the terms of any such plan, either files or
becomes obligated to file a report or proxy statement under or in response to
Schedule 13D, Schedule TO, Form 8-K or Schedule 14A (or any successor schedule,
form or report or item therein) under the Exchange Act, disclosing beneficial
ownership by it of shares of Voting Stock or because the Company reports that a
change in control of the Company has or may have occurred or will or may occur
in the future by reason of such beneficial ownership, (ii) solely because any
other person or entity either files or becomes obligated to file a report on
Schedule 13D or Schedule TO (or any successor schedule, form or report) under
the Exchange Act, disclosing beneficial ownership by it of shares of Voting
Stock, but only if both (A) the transaction giving rise to such filing or
obligation is approved in advance of consummation thereof by the Company’s Board
of Directors and (B) at least a majority of the Voting Power immediately after
such transaction is held in the aggregate by the holders of Voting Stock
immediately prior to such transaction, or (iii) solely because of a change in
control of any Subsidiary.
“COBRA Continuation Coverage” means the health care continuation requirements
under the federal Consolidated Omnibus Budget Reconciliation Act, as amended,
Part VI

A-2



--------------------------------------------------------------------------------



 



of Subtitle B of Title I of the Employee Retirement Income Security Act of 1974,
as amended, and Code Section 4980B(f), or any successor provisions thereto.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Confidential Information” means trade secrets and confidential business and
technical information of the RPM Group and its customers and vendors, without
limitation as to when or how Executive may have acquired such information. Such
Confidential Information shall include, without limitation, the RPM Group’s
manufacturing, selling and servicing methods and business techniques, training,
service and business manuals, promotional materials, vendor and product
information, product development plans, internal financial statements, sales and
distribution information, business plans, marketing strategies, pricing
policies, corporate alliances, business opportunities, the lists of actual and
potential customers as well as other customer information, technology, know-how,
processes, data, ideas, techniques, inventions (whether patentable or not),
formulas, terms of compensation and performance levels of RPM Group employees,
and other information concerning the RPM Group’s actual or anticipated business,
research or development, or which is received in confidence by or for the RPM
Group from any other person and all other confidential information to the extent
that such information is not intended by the RPM Group for public dissemination.
“Continuing Benefit Plans” means only the following employee benefit plans and
arrangements of the Company in effect on the date hereof, or any successor plan
or arrangement in which Executive is eligible to participate immediately before
the Termination Date:

  (a)   The RPM International Inc. Health and Welfare Plan (including medical,
dental and prescription drug benefits) as in existence on the date of this
Agreement, or any successor plan that provides medical, dental and prescription
drug benefits, but only to the extent of such benefits; and     (b)  
Estate/Financial Planning Benefits.

“Deferred Compensation Plan” means the RPM International Inc. Deferred
Compensation Plan, as amended from time to time, in which executive officers of
the Company are eligible to participate and any such successor plan or
arrangement.
“Director” means a member of the Board of Directors of the Company.
“Disability” means any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, and that makes Executive eligible for
benefits under any long-term disability program of the Company or an Affiliate.
The Company and Executive acknowledge and agree that the essential functions of
Executive’s position are unique and critical to the Company and that a
disability condition that causes Executive to be unable to perform the essential
functions of his position under the circumstances described above will
constitute an undue hardship on the Company.

A-3



--------------------------------------------------------------------------------



 



“Earned Incentive Compensation” means the sum of:

  (a)   The Unpaid Incentive Compensation; and     (b)   An amount equal to the
Annual Incentive Compensation for the most recent completed fiscal year (or for
such shorter period during which Executive has been employed by the Company)
preceding the Termination Date multiplied by a fraction, the numerator of which
is the number of days in the current fiscal year of the Company that have
expired before the Termination Date and the denominator of which is 365.

“Estate/Financial Planning Benefits” means those estate and financial planning
services (a) in effect on the date hereof in which Executive is eligible to
participate or (b) that the Company makes available at any time before the
Termination Date to the executives and key management employees of the Company
and in which Executive is then eligible to participate.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
“Executive Life Insurance” means the RPM International Inc. Split Dollar
Executive Life Insurance Plan in effect on the date hereof or any successor
arrangement that the Company makes available at any time before the Termination
Date to the executives and key management employees of the Company and in which
Executive is then eligible to participate.
“Good Reason” means a determination by Executive made in good faith that, upon
or after the occurrence of a Change in Control, any of the following events has
occurred without Executive’s express written consent: (a) a significant
reduction in the nature or scope of the title, authority or responsibilities of
Executive from those held by Executive immediately prior to the Change in
Control; (b) a reduction in Executive’s Base Salary from the amount in effect on
the date of the Change in Control; (c) a reduction in Executive’s Annual
Incentive Compensation from the amount of Executive’s Annual Incentive
Compensation for the fiscal year preceding the fiscal year in which the
Termination Date occurs, unless such reduction results solely from the Company’s
results of operations; (d) the failure by the Company to offer to Executive an
economic value of benefits reasonably comparable to the economic value of
benefits under the Benefit Plans in which Executive participates at the time of
the Change in Control; (e) the purported Termination of the Executive’s
Employment which is not effected pursuant to Sections 6(d) and 10 of this
Agreement, which purported Termination of Employment shall not be effective for
purposes of this Agreement; (f) the failure by the Company to comply with and
satisfy Section 8 of this Agreement, relating to the assumption of the Agreement
by any successor entity; or (g) a material breach by the Company of the terms of
Section 3.
“Gross-Up Payment” shall have the meaning given such term in Section 7.

A-4



--------------------------------------------------------------------------------



 



“Group Long Term Disability Insurance” means the Group Long Term Disability
Insurance sponsored by the Company, as currently in effect and as the same may
be amended from time to time, and any successor long-term disability insurance
sponsored by the Company in which the executives and key management employees of
the Company are eligible to participate.
“Incentive Compensation” shall have the meaning given such term in Section 4(b).
“Life and Disability Welfare Plan” means the RPM International Inc. Life and
Disability Welfare Plan, which includes Group Life Insurance, Group Long Term
Disability Insurance and Group Accidental Death and Dismemberment Insurance.
“Limited Benefit Plans” means all the Company’s employee benefit plans and
arrangements in effect at any time and in which the executives and key
management employees of the Company are eligible to participate, excluding the
Continuing Benefit Plans, but including, without limitation, the following
employee benefit plans and arrangements as in effect on the date of this
Agreement or any successor or new plan or arrangement made available in the
future to the executives and key management employees of the Company and in
which Executive is eligible to participate before the Termination Date:

  (a)   The 401(k) Plan;     (b)   The RPM International Inc. Retirement Plan;  
  (c)   Stock option plans and other equity-based incentive plans, including the
RPM International Inc. 2007 Stock Option Plan, the Restricted Stock Plan and the
Omnibus Plan;     (d)   Any Executive Life Insurance;     (e)   The RPM
International Inc. Incentive Compensation Plan;     (f)   The Deferred
Compensation Plan;     (g)   The RPM International Inc. Employee Stock Purchase
Plan;     (h)   The Life and Disability Welfare Plan;     (i)   The RPM
International Inc. Group Variable Universal Life Plan (also known as GRIP or
GVUL);     (j)   The RPM International Inc. Business Travel Accident Plan;    
(k)   The fringe benefits appertaining to Executive’s position with the Company
referred to in Subsection 4(f), including the use of an automobile; and

A-5



--------------------------------------------------------------------------------



 



  (l)   RPM International Inc. Flexible Benefits Plan.

“Lump-Sum Payment” means, collectively, the lump-sum payments that may be
payable to Executive pursuant to the first sentence of Subsection 6(b)(iii) and
pursuant to Subsection 6(c)(ii)(B).
“Notice of Termination for Good Reason” means a written notice delivered by
Executive in good faith to the Company under Subsection 6(a)(vi) setting forth
in reasonable detail the facts and circumstances that have occurred and that
Executive claims in good faith to be an event constituting Good Reason.
“Omnibus Plan” means the RPM International Inc. 2004 Omnibus Equity and
Incentive Plan.
“Protected Period” means that period of time commencing on the date of a Change
in Control and ending two years after such date.
“Release and Waiver of Claims” means a written release and waiver by Executive,
to the fullest extent allowable under applicable law and in form reasonably
acceptable to the Company, of all claims, demands, suits, actions, causes of
action, damages and rights against the Company and its Affiliates whatsoever
which he may have had on account of his Termination of Employment, including,
without limitation, claims of discrimination, including on the basis of sex,
race, age, national origin, religion, or handicapped status, and any and all
claims, demands and causes of action for severance or other termination pay.
Such Release and Waiver of Claims shall not, however, apply to the obligations
of the Company arising under this Agreement, any indemnification agreement
between Executive and the Company, any retirement plans, any stock option
agreements, COBRA Continuation Coverage or rights of indemnification Executive
may have under the Company’s Certificate of Incorporation or By-laws (or
comparable charter document) or by statute.
“Restricted Stock Plan” means either the RPM International Inc. 1997 Restricted
Stock Plan or the RPM International Inc. 2007 Restricted Stock Plan and any
successor plan or arrangement to either of such plans, but shall not be deemed
to mean or include the Omnibus Plan.
“Subsidiary” means a corporation, company or other entity (a) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(b) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.
“Termination of Employment” means the separation from service within the meaning
of Section 409A of the Code, of Executive with the Company and all of its
Affiliates, for any reason, including without limitation, quit, discharge, or
retirement, or a leave of

A-6



--------------------------------------------------------------------------------



 



absence (including military leave, sick leave, or other bona fide leave of
absence such as temporary employment by the government if the period of such
leave exceeds the greater of six months, or the period for which Executive’s
right to reemployment is provided either by statute or by contract) or permanent
decrease in service to a level that is no more than Twenty Percent (20%) of its
prior level. For this purpose, whether a Termination of Employment has occurred
is determined based on whether it is reasonably anticipated that no further
services will be performed by Executive after a certain date or that the level
of bona fide services Executive will perform after such date (whether as an
employee or as an independent contractor) would permanently decrease to no more
than Twenty Percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services if Executive has been
providing services less than 36 months). The terms “Terminate” or “Terminated,”
when used in reference to Executive’s employment or the Employment Period, shall
refer to a Termination of Employment as set forth in this paragraph.
“Termination Date” means the effective date of Executive’s Termination of
Employment.
“Unpaid Incentive Compensation” means an amount equal to the amount of any
Incentive Compensation payable but not yet paid for the fiscal year preceding
the fiscal year in which the Termination Date occurs. If the Compensation
Committee has determined such amount prior to the Termination Date, then such
amount shall be the amount so determined by the Compensation Committee. If the
Compensation Committee has not determined such amount prior to the Termination
Date, then such amount shall equal the amount of the Annual Incentive
Compensation for the most recent fiscal year preceding the fiscal year in which
the Termination Date occurs for which Incentive Compensation has been paid. For
purposes of this definition, any Incentive Compensation deferred by Executive
pursuant to any qualified or non-qualified compensation reduction arrangement
maintained by the Company, including, without limitation, the Deferred
Compensation Plan, shall be deemed to have been paid on the date of deferral.
“Voting Power” means, at any time, the total votes relating to the
then-outstanding securities entitled to vote generally in the election of
Directors.
“Voting Stock” means, at any time, the then-outstanding securities entitled to
vote generally in the election of Directors.

A-7